Given, C. J.
I. It is not questioned but that the defénses of fraud, in procuring the execution of the notes, and of failure ocf consideration, were fully made-out. Appellant’s contention is that under the evidence the jury should have found that plaintiff -was an innocent purchaser of the notes, and that the court erred in not setting aside the verdict and granting a new trial for that reason. The only testimony given; with respect to the purchase is that of Mr. L. Bentley, cashier of the plaintiff bank. This issue was submitted to the jury, with proper instructions as to what ’constitutes an innocent purchaser, and also as to the burden of proof, and weighing testimony. We will not set out the testimony of Mr. Bentley, nor discuss it at length. While he does state, when recalled, that he had no notice for what the notes were given, and no knowledge of the nature of the transactions between the-defendants and the Bellingers, we cannot say, in; view of the entire testimony, that the jury was not warranted in failing to find that appellant was an innocent purchaser. Appellees’ claim is that it was not a purchase, but that the notes were merely assigned for-collection, — a claim that is not without support. The transaction, as related by Mr. Bentley, is, in several particulars, more consistent with defendants’ claim than with the claim that the notes were purchased. The payee lived at Council Bluffs, and was a stranger-to the. bank, and the defendants lived in the county where the bank was located. The notes had six and twelve months to run, were unsecured, and contained no provision for collection or attorney’s fees, and were regarded as “slow.” The witness says: “I bought *44them at a discount, or a collection fee of two- and one-half per cent, off the face of the notes.” The manner in which the transaction was entered in the books of the bank was not such as is usually made when notes are purchased. While, upon the evidence, we inight find differently, we cannot say that under it the jury should have found that the plaintiff wais. an innocent -purchaser of the notes, in suit. — Affirmed.